Case: 1:20-cv-02374 Document #: 1 Filed: 04/17/20 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
TRUSTEES OF THE WILL COUNTY LOCAL
174 CARPENTERS PENSION TRUST FUND
and WILL COUNTY LOCAL 174 WELFARE
FUND,

Plaintiffs,

)
)
)
)
)
)
) No. 20-cv-2374
)
)
)
KWCC, INC., an Illinois corporation, )
)
Defendant. )
COMPLAINT
Plaintiffs, TRUSTEES OF THE WILL COUNTY LOCAL 174 CARPENTERS
PENSION TRUST FUND and WILL COUNTY LOCAL 174 CARPENTERS WELFARE
FUND, by their attorneys, DONALD D. SCHWARTZ, PAUL M. EGAN and ARNOLD AND
KADJAN, LLP, complain against Defendant, KWCC, INC., an Illinois corporation, as follows:
JURISDICTION AND VENUE
1. (a) Jurisdiction of this cause is based upon Section 502 of the Employee
Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145
as amended.

(b) Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).
Case: 1:20-cv-02374 Document #: 1 Filed: 04/17/20 Page 2 of 4 PagelD #:2

PARTIES

2. (a) The Plaintiffs in this count are TRUSTEES OF THE WILL COUNTY
LOCAL 174 CARPENTERS PENSION TRUST FUND and WILL COUNTY LOCAL 174
CARPENTERS WELFARE FUND (“the Funds”), and have standing to sue pursuant to 29 U.S.C.
1132(a)(3).

(b) The Funds have been established pursuant to collective bargaining
agreements previously entered into between the Chicago and Northeast Illinois District Council
of Carpenters and its affiliated locals (the "Union") and certain employer associations whose
employees are covered by the collective bargaining agreement with the Union.

(c) The Funds are maintained and administered in this judicial district in
accordance with and pursuant to the provisions of ERISA and the National Labor Relations Act, as
amended, and other applicable state and federal laws, and also pursuant to the terms and provisions
of the Agreements and Declarations of Trust which establish the Funds which are adopted and
incorporated by reference into the collective bargaining agreement.

3: (a) KWCC, Inc., an Illinois corporation (hereafter "KWCC"), employs
employees represented by the Union and is bound to make contributions for hours and weeks
worked by all employees and upon subcontractors who perform work which would otherwise be
performed by employees.

(b) KWCC has its principal place of business in IIlinois.

(c) KWCC is an employer engaged in an industry affecting commerce.
Case: 1:20-cv-02374 Document #: 1 Filed: 04/17/20 Page 3 of 4 PagelD #:3

4, KWCC has entered into successive collective bargaining agreements with the
Union pursuant to which it is required to pay specified wages and to make periodic contributions
to the Funds on behalf of certain of its employees.

5. By virtue of certain provisions contained in the collective bargaining agreements,
K WCC is bound by the Trust Agreement establishing the Funds.

6. Under the terms of the collective bargaining agreements and Trust Agreements to
which it is bound, KWCC is required to make contributions to the Funds on behalf of its
employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all
necessary books and records to Plaintiffs’ accountant for the purpose of determining whether or
not it is in compliance with its obligation to contribute to the Funds.

7. An audit was completed for the time period of January 1, 2016 to October 31,
2019, and it showed a total of $134,326.11 is due and owing, plus attorneys fees and costs.

WHEREFORE, Plaintiffs pray for relief as follows:

A. Judgment be entered against KWCC and in favor of Plaintiffs, in the amount
shown due under the audit of $134,326.11.

B. Plaintiffs be awarded their attorneys’ fees, costs, interest, and liquidated damages
pursuant to 29 U.S.C. 1132(g)(2) and Section 502(g)(2).

C. KWCC be enjoined from violating the terms of the collective bargaining
agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.
Case: 1:20-cv-02374 Document #: 1 Filed: 04/17/20 Page 4 of 4 PagelD #:4

D. This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

Paul M. Egan

Donald D. Schwartz

ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601

(312) 236-0415

Respectfully submitted,

TRUSTEES OF THE WILL COUNTY LOCAL
174 CARPENTERS, et al.

By: ___s/ Paul M. Egan
One of their Attorneys
